DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on February 16, 2021. The application contains claims 1-21: 
Claim 20 is cancelled
Claim 21 is newly added
Claims 1, 3, 14, 18, and 19 are amended
Claims 1-19 and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on February 16, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 102 & 103
st argument on page 8 of Applicant Arguments/Remarks with respect to the new limitations in claim 1 are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments.
In response to Applicant’s 2nd argument on page 10-11 of Applicant Arguments/Remarks with respect to the limitation “wherein the location information defines locations relevant to the specific construction project and the context information comprises text extracted from image data of the document” in claim 1, the examiner disagrees and the rationale is as follows:
Ast (US 20190050639 A1), Fig 1; [0053]-[0055]; [0030]: “wherein the location information defines locations relevant to the specific construction project” is nonfunctional descriptive language and carries no patentable weight; in the alternative, it merely recites a use case scenario of the technology taught by Ast to construction documents. Text information other than the address that is extracted from the input image by OCR 110 in Fig. 1, e.g., a date or an invoice number, corresponds to “context information”.
Applicant’s 3rd argument on page 12 of Applicant Arguments/Remarks with respect to claim 18 has been addressed by new prior art.
Please refer to the updated 35 U.S.C. 102 and 103 rejections as set forth below for details.

Claim Objections
Claims 1, 3, 12-16, 18, and 21 are objected to because of the following informalities: 
Claim 1, line 11: “the extracting of location and context information” should read “the extracting location information
Claim 3, line 4: “wherein the extracting location and context information” should read “wherein the extracting location information and context information” to be consistent with the antecedent basis in claim 1, line 5
Claim 3, line 8: “the location sematic classifier” should read “the location semantic classifier”
Claim 12, lines 1-2: “the extracting of location and context information” should read “the extracting location information and context information” to be consistent with the antecedent basis in claim 1, line 5
Claim 12, line 4: “the construction project” should read “the specific construction project” to be consistent with the antecedent basis of “a specific construction project” in claim 1, lines 3-4
Claim 13, line 2, 2-3, and 5: “the construction project” should read “the specific construction project” to be consistent with the antecedent basis of “a specific construction project” in claim 1, lines 3-4
Claim 14, lines 7-8, 13-14, and 16: “the construction project” should read “the specific construction project” to be consistent with the antecedent basis of “a specific construction project” in line 5
Claim 15, line 2: “3D” should be spelled out as it is the first occurrence in the claim set
Claim 15, lines 2-3, 3, and 5: “the construction project” should read “the specific construction project” to be consistent with the antecedent basis of “a specific construction project” in claim 14, line 5
Claim 16, line 2: “the construction project” should read “the specific construction project” to be consistent with the antecedent basis of “a specific construction project” in claim 14, line 5
Claim 18, line 3: “3D” should be spelled out as it is the first occurrence in the claim set
Claim 21, line 6 and 8: “sematic” should read “semantic”
Claim 1 and 18: the amendments, which were not entered after the after final consideration request filed on January 15, 2021, were not properly marked in the February 16, 2021 filing
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “[…] including analytics on the location information and context information that runs at either or both of page-level and document-level granularity” in lines 6-7. Claim 21 also recites a similar limitation “[…] including analytics on the location hypothesis information and sematic contextual information that runs at different level of granularity” in lines 5-7. However, the underlined portion of the respective limitation has no support in the specification as originally filed. 
The relevant part in the specification is paragraph [0043], which recites
“The location hypothesis extraction component shown in FIG. 5 extracts location information from engineering documents by analyzing file names, file metadata, and file content to mine valuable location information. In analyzing the file content, the analytics can be run at either or both of page -level and document-level (cross-page) granularity.”
It is clear that “either or both of page -level and document-level (cross-page) granularity” was only disclosed with respect to “location information” but not “context information”.
Therefore, claims 1 and 21 are rejected under 35 U.S.C. 112(a).
Dependent claims 2-13 and 21 are also rejected for inheriting the deficiency from their corresponding independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the documents" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).

Claim 18 recites the limitation "wherein the extracting of location and context information comprises […]" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 18 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 21 recites the limitation "The method of processing documentation according to claim 1" in line 1. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 21 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 21 recites the limitation "wherein the receiving, […], the document received directed to a specific project as input data" in lines 2-3. The parent claim, claim 1, recites “receiving, […], a document directed to a specific construction project as input data”. It is unclear whether or not and how the “a specific project” recited in claim 21 relates to the “a specific construction project” recited in claim 21. Therefore, claim 21 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 21 recites the limitation “wherein the extracting, […], the location information including location hypothesis information and context information […]” in lines 4-7. There is insufficient antecedent basis for this limitation in the claim. In addition, the wording of this limitation is unclear. Therefore, claim 21 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 21 recites the limitation “wherein the extracting of location and sematic contextual information comprises […]” in lines 8-10. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 21 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 21 recites the limitation “the documents” in line 9. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 21 is indefinite and rejected under 35 U.S.C. 112(b).

Dependent claim 19 is also rejected for inheriting the deficiency from their corresponding independent claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ast (US 20190050639 A1).

With regard to claim 1,
Ast teaches
a method of processing construction documentation (Abstract: a method of processing documents. Since a document being “construction documentation” is not functionally involved in the process, it carries no patentable weight), the method comprising: 
receiving, as input data into a processor of a computer ([0016]: a processor and a system), a document directed to a specific construction project as input data (Fig. 1, 101; [0030]: receive an input image, wherein the input image corresponds to “a document”. The limitation “directed to a specific construction project” has no patentable weight because it is nonfunctional descriptive language describing the content of the document and the method would have performed the same regardless of what project the document is directed to); and 
extracting, using the processor, location information and context information from the document including analytics on the location information and context information that runs at either or both of page-level and document-level granularity (Fig 1; [0053]-[0055]; [0030]: R-CNN runtime engine extracts, from the input image, an address and other text information, where the address corresponds to "location information", other text information corresponds to “context information”, all the processing involved in the extracting process by R-CNN runtime engine corresponds to “analytics”, which is performed on the input image, i.e., a document, thus “runs at document-level granularity”. In the meantime, Fig. 1 illustrates processing a single page document, which corresponds to a “page-level granularity”), 
wherein the location information defines locations relevant to the specific construction project and the context information comprises text extracted from image data of the document (Fig 1; [0053]-[0055]; [0030]: “wherein the location information defines locations relevant to the specific construction project” is nonfunctional descriptive language and carries no patentable weight; in the alternative, it merely recites a use case scenario of the technology taught by Ast to construction documents. Text information other than the address that is extracted from the input image by OCR 110 in Fig. 1, e.g., a date or an invoice number, corresponds to “context information”), and
wherein the extracting of location and context information comprises inferring physical locations and context information from the documents including extraction from metadata (Fig 1; [0053]-[0055]: identifying an address and other information from the input image, e.g., the address being a customer's address, correspond to "inferring physical locations and context information". The identification is based upon semantic types "street", "city", "state", and "zip code" being adjacent to one another and coded in similar textures, colors, or intensities, or within a numerical range, all of which are results of "extraction from metadata").

With regard to claim 2,
Ast further teaches
the method of claim 1, further comprising using at least one industrial standard to develop an ontology and a taxonomy for all documents directed to the specific construction project, 
wherein the ontology comprises a set of concepts and categories that shows properties and interrelationships in a domain of said documents and the taxonomy comprises a common vocabulary to be used for terms found in all said documents and the extracted context information is semantically related to the taxonomy of the domain (language knowledge base and field type knowledge base define enterprise terminology, domain-specific semantics types, relationships among them, thus correspond to “an ontology and a taxonomy” recited herein, Fig. 2; Fig. 3; [0033]-[0037]; [0057]).

With regard to claim 3,
Ast further teaches
the method of claim 1, further comprising preliminarily training at least one learning model to be used in the extracting of location information and context information (Fig. 6, 640, 645, 680; [0065]-[0067]: R-CNN, which stands for region-based convolutional neural network, is a learning model), 
wherein the extracting location and context information further comprising: 
using a location hypothesis extraction module to extract location information from engineering documents by analyzing file names, file metadata, and file content to mine the location information and output to a location semantic classifier ([0053]-[0055]: extract an address from an input image document by analyzing text extracted from the image, i.e., “file content”, and “file metadata”, e.g., semantic types "street", "city", "state", and "zip code" being adjacent to one another and coded in similar textures, colors, or intensities, or within a numerical range. Since the specification does not disclose specifics as to how “file names” are analyzed in extracting location information from engineering documents, it is interpreted to be that “file names” are utilized to uniquely identify the input image, which, even though not explicitly taught, is inherently taught because the input image has to be uniquely identified before it can be processed, wherein the unique identifier of the input image corresponds to “file names”); 
using the location sematic classifier to semantically correlate the output from the location hypothesis extraction module with external data sources to provide a second output (Fig. 1: 120 semantics converter corresponds to “location semantic classifier” and 130 language knowledge base corresponds to “external data source”. [0053]-[0055]; [0039]: the result from the semantics converter is output to 140 R-CNN runtime engine); and 
using location context mining to merge the second output of the location semantic classifier with external documents to provide a final third output ([0053]-[0055]; Fig. 1: 140 R-CNN runtime engine corresponds to “location context mining”, 145 R-CNN parameters correspond to “external documents”, and 160 extracted text corresponds to “a final third output”).

With regard to claim 4,
Ast further teaches
the method of claim 3, wherein the learning model comprises at least one of: a convolutional neural network (CNN); a regional-based convolution network; and an end-to-end (E2E) analytic (R-CNN is a regional-based convolution neural network, Fig. 6, 640, 645, 680; [0065]-[0067]).

With regard to claim 5,
Ast further teaches
the method of claim 1, further comprising applying a natural language processing (NLP) to the extracted location information to semantically correlate the context information with different contexts related to the specific construction project (semantically correlate extracted text information into regions of interest, e.g., identify the geometric region of character strings that includes a number, street name, city, state, and zip code as an address, Fig. 1, 155, 150, 160; Fig. 8A-8D; [0077]-[0080]. NLP is inherently taught by the processing of extracted character strings).

With regard to claim 6,
Ast further teaches
the method of claim 1, further comprising applying an optical character recognition (OCR) processing for the extracting of location information and context information (Fig.1, 110 OCR; [0030]).

With regard to claim 11,
Ast further teaches
the method of claim 1, as implemented on an analytics service platform (Fig. 1 illustrates an analytics service platform).

With regard to claim 21,
As discussed regarding claim 1, Ast teaches all the limitations. 
Ast further teaches
the method of processing documentation according to claim 1, 
wherein the receiving, as input data into the processor of the computer is from physical or virtual resources (all input data is either from a physical resource or a virtual resource, thus, this limitation is inherently taught by Fig. 1, input image 101), the document directed to a specific project as input data (this limitation has no patentable weight because it is nonfunctional descriptive language describing the content of the document and the method would have performed the same regardless of what project the document is directed to), 
wherein the extracting, using the processor, the location information including location hypothesis information and context information from the document including analytics on the location hypothesis information and sematic contextual information that runs at different level of granularity (Fig 1; [0053]-[0055]; [0030]: R-CNN runtime engine extracts, from the input image, an address and other text information, where the address corresponds to "location information", other text information corresponds to “contextual information”, all the processing involved in the extracting process by R-CNN runtime engine corresponds to “analytics”, which is performed on the input image, i.e., a document, thus runs at document-level granularity. In the meantime, Fig. 1 illustrates processing a single page document, which corresponds to a page-level granularity, therefore, “different level of granularity”), 
wherein the extracting of location and sematic contextual information comprises inferring physical locations and context information from the documents including extraction from metadata (Fig 1; [0053]-[0055]: identifying an address and other information from the input image, e.g., the address being a customer's address, correspond to "inferring physical locations and context information". The identification is based upon semantic types "street", "city", "state", and "zip code" being adjacent to one another and coded in similar textures, colors, or intensities, or within a numerical range, all of which are results of "extraction from metadata"), 
further comprising preliminarily training at least one learning model to be used in the extracting of location information and context information (Fig. 6, 640, 645, 680; [0065]-[0067]: R-CNN, which stands for region-based convolutional neural network, is a learning model), 
wherein the learning model comprises at least one of: a convolutional neural network (CNN); a regional-based convolution network; and an end-to-end (E2E) analytic (Fig. 6, 640, 645, 680; [0065]-[0067]: R-CNN is a regional-based convolution neural network); and 
applying a natural language processing (NLP) to the extracted location information to semantically correlate the context information with different contexts related to the specific construction project (Fig. 1, 155, 150, 160; Fig. 8A-8D; [0077]-[0080]: semantically correlate extracted text information into regions of interest, e.g., identify the geometric region of character strings that includes a number, street name, city, state, and zip code as an address. NLP is inherently taught by the processing of extracted character strings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ast (US 20190050639 A1), in view of Epshtein et al. (US 20120084323 A1).

With regard to claim 7,
As discussed regarding claim 1, Ast teaches all the limitations. 
Ast does not explicitly teach
the method of claim 1, further comprising storing the document in a database of construction documents directed to the specific construction project, as annotated with the extracted location and context information.
Epshtein teaches
the method of claim 1, further comprising storing the document in a database of construction documents directed to the specific construction project, as annotated with the extracted location and context information (annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries, Fig. 1; [0020]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ast to incorporate the teachings of Epshtein to annotate image documents with location and context information extracted from the image documents and store the annotated documents in a database. Doing so would make the otherwise unavailable text information extracted from image documents available for text searches to enrich image document searches.

With regard to claim 8,
As discussed regarding claim 7, Ast and Epshtein teach all the limitations. 
Epshtein further teaches
the method of claim 7, wherein the received document comprises one of a plurality of documents directed to the specific construction project and wherein all documents directed to the specific construction project have location and context information extracted and are stored in the database of construction documents directed to the specific construction project, as annotated with their respective location and context information (annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries, Fig. 1; [0020]-[0024]).

With regard to claim 9,
As discussed regarding claim 8, Ast and Epshtein teach all the limitations. 
Epshtein further teaches
the method of claim 8, further comprising providing an interface with natural language processing (NLP) to permit users to access the database of construction documents directed to the specific construction project using input queries constructed from user inputs in a natural language (query 202 is constructed in a natural language, Fig. 2; [0025]).

With regard to claim 10,
As discussed regarding claim 9, Ast and Epshtein teach all the limitations. 
Ast further teaches
the method of claim 9, as implemented in a cloud service (client/user computer access server computer via network 914, Fig. 9).

With regard to claim 14,
Ast teaches
a method of processing construction documentation ( “construction documentation” is a field of use with no patentable weight, Abstract), the method comprising:
using at least one industrial standard to develop an ontology and a taxonomy as defining a domain of construction documents to be used for processing all documents directed to a specific construction project, the ontology comprising a set of concepts and categories in the domain that shows their properties and interrelationships and the taxonomy comprising a common vocabulary to be used for terms found in all the documents directed to the construction project (language knowledge base and field type knowledge base define enterprise terminology, domain-specific semantics types, relationships among them, thus correspond to “an ontology and a taxonomy” recited herein, Fig. 2; Fig. 3; [0033]-[0037]; [0057]. “directed to a specific construction project” is a field of use with no patentable weight); 
training a learning model, using a processor on a computer ([0016]), to extract location information and context information including semantic information from documents, using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy (train a R-CNN learning model to extract address and other information from the input image using the language knowledge base and field type knowledge base discussed above, Fig. 6; Fig 1, 160; [0053]-[0055]. Address corresponds to “location information”, all other text information extracted from the input image corresponds to “context information”, identifying an address as a customer’s address is an example of “semantic information”, and “such that …” is describing the natural effect of extracting information based on the above discussed knowledge bases and is inherently taught); 
applying the trained learning model to all documents directed to the construction project (apply the above discussed trained R-CNN learning model to all documents, Fig. 1; Abstract);
Ast does not explicitly teach

Epshtein teaches
upon completion of applying the trained learning model, storing each document in a database of documents directed to the construction project, each document being stored as annotated with its extracted location and context information (annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries, Fig. 1; [0020]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ast to incorporate the teachings of Epshtein to annotate image documents with location and context information extracted from the image documents and store the annotated documents in a database. Doing so would make the otherwise unavailable text information extracted from image documents available for text searches to enrich image document searches.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ast (US 20190050639 A1), in view of Dweik (US 20180260513 A1).

With regard to claim 12,
As discussed regarding claim 1, Ast teaches all the limitations. 
Ast does not explicitly teach
the method of claim 1, wherein the extracting of location and context information comprises inferring physical locations and context information from engineering design documents where such 
Dweik teaches
the method of claim 1, wherein the extracting of location and context information comprises inferring physical locations and context information from engineering design documents where such information is not available either as metadata or directly accessible from a three-dimensional (3D) model of the construction project (provide a 3-D model to a machine learning model to infer coordinates, Fig. 6; [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ast to incorporate the teachings of Dweik to infer physical locations and context information based on analyses of a 3-D model related to the subject under discussion. Doing so would improve the accuracy of identified physical location information via cross-verification across both 2-D image source and 3-D sources.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dweik (US 20180260513 A1), in view of Davis et al. (US 20080247636 A1), and in further view of Ast (US 20190050639 A1).

With regard to claim 13,
As discussed regarding claim 12, Ast and Dweik teach all the limitations. 
Dweik further teaches
the method of claim 12, further comprising: 
receiving input data as a data-dump of one or more 3D models of the construction project and corresponding architecture and an overall layout for the construction project project (Fig. 6, 602; [0054]: receive a 3D Model as input, wherein the 3D Model inherently teaches “corresponding architecture and an overall layout”); and 
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project (provide a 3-D model 602 to a machine learning process 604 to infer coordinates, where 3-D model 602 corresponds to “the input data” and machine learning process 604 corresponds to “an analytical model”, Fig. 6; [0054]. “directed to the construction project” is nonfunctional descriptive language that carries no patentable weight because the method would be performed the same whether or not the data is directed to the construction project).
Ast and Dweik do not explicitly teach
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document.
Davis teaches
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document ([0033]; [0036]: map a global coordinate point on the 3D model to an associated 2D view to identify its coordinates even if that point is obscured by surface features of the object that hide that point on the 2D image within its field of view),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ast and Dweik to incorporate the teachings of Davis to provide information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an Davis ([0017]).

With regard to claim 18,
Dweik teaches
a method of processing construction documentation (Abstract: since a document being “construction documentation” is not functionally involved in the process, it carries no patentable weight), the method comprising: 
receiving input data as a data-dump of one or more 3D models of a construction project and corresponding architecture and an overall layout for the construction project (Fig. 6, 602; [0054]: receive a 3D Model as input, wherein the 3D Model inherently teaches “corresponding architecture and an overall layout”); and 
providing information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project (provide a 3-D model 602 to a machine learning process 604 to infer coordinates, where 3-D model 602 corresponds to “the input data” and machine learning process 604 corresponds to “an analytical model”, Fig. 6; [0054]. “directed to the construction project” is nonfunctional descriptive language that carries no patentable weight because the method would be performed the same whether or not the data is directed to the construction project), 
Dweik does not explicitly teach
providing information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document,

Davis teaches
providing information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document ([0033]; [0036]: map a global coordinate point on the 3D model to an associated 2D view to identify its coordinates even if that point is obscured by surface features of the object that hide that point on the 2D image within its field of view),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dweik to incorporate the teachings of Davis to provide information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document. Doing so would identify a location of interest in both 3D and 2D views, which may correspond to a specific feature, region, area or other aspect of the 3D model as taught by Davis ([0017]).
Dweik and Davis do not explicitly teach
wherein the extracting of location and context information comprises inferring physical locations and context information from the engineering design documents.
Ast teaches
wherein the extracting of location and context information comprises inferring physical locations and context information from the engineering design documents (Fig 1; [0053]-[0055]: identifying an address and other information from the input image, e.g., the address being a customer's address, corresponds to "inferring physical locations and context information").
Dweik and Davis to incorporate the teachings of Ast to infer physical locations and context information based on text information extracted from the engineering design documents. Doing so would not only detect location information but also information relating to the detected location information to put the location information in a meaningful context. 

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dweik (US 20180260513 A1), in view of Davis et al. (US 20080247636 A1), and in further view of Ast (US 20190050639 A1) and Epshtein et al. (US 20120084323 A1).

With regard to claim 15,
As discussed regarding claim 14, Ast and Epshtein teach all the limitations. 
Ast and Epshtein do not explicitly teach
the method of claim 14, further comprising: 
receiving input data as a data-dump of one or more 3D models of the construction project and corresponding architecture and an overall layout for the construction project; and 
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document.
Dweik teaches
the method of claim 14, further comprising: 
receiving input data as a data-dump of one or more 3D models of the construction project and corresponding architecture and an overall layout for the construction project (receive a 3D Model as input, Fig. 6, 602; [0054]); and 
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project (provide the 3D Model to a machine learning process to infer coordinates, Fig. 6, 604; [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ast and Epshtein to incorporate the teachings of Dweik to infer physical locations and context information based on analyses of a 3-D model related to the subject under discussion. Doing so would improve the accuracy of identified physical location information via cross-verification across both 2-D image source and 3-D sources.
Ast and Epshtein and Dweik do not teach
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document.
Davis teaches
providing information from the input data as an input into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document ([0033]; [0036]: map a global coordinate point on the 3D model to an associated 2D view to identify its coordinates even if that point is obscured by surface features of the object that hide that point on the 2D image within its field of view),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ast and Epshtein and Dweik to incorporate the teachings of Davis to provide information from the input data as an input configured into an analytical model which will automatically infer grid coordinates in data directed to the construction project even when grid coordinates in an engineering document are obscured by other content in an engineering document. Davis ([0017]).

With regard to claim 16,
As discussed regarding claim 15, Ast and Epshtein and Dweik and Davis teach all the limitations. 
Epshtein further teaches
the method of claim 15, further comprising providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language (query 202 is constructed in a natural language, Fig. 2; [0025]).

With regard to claim 17,
As discussed regarding claim 16, Ast and Epshtein and Dweik and Davis teach all the limitations. 
Ast further teaches
the method of claim 16, as implemented as a cloud service (client/user computer access server computer via network 914, Fig. 9).

With regard to claim 19,
As discussed regarding claim 18, Dweik and Davis and Ast teach all the limitations therein. 
Ast further teaches
the method of claim 18, further comprising: 
using at least one industrial standard to develop an ontology and a taxonomy as defining a domain of construction documents to be used for processing all documents directed to the construction project, the ontology comprising a set of concepts and categories in the domain that shows their properties and interrelationships and the taxonomy comprising a common vocabulary to be used for terms found in all the documents directed to the construction project (language knowledge base and field type knowledge base define enterprise terminology, domain-specific semantics types, relationships among them, thus correspond to “an ontology and a taxonomy” recited herein, Fig. 2; Fig. 3; [0033]-[0037]; [0057]. “directed to a specific construction project” is a field of use with no patentable weight); 
training a learning model, using a processor on a computer ([0016]), to extract location information and context information from documents, using the developed ontology and taxonomy such that extracted text comprising the context information is semantically related to said taxonomy (train a R-CNN learning model to extract address and other information from the input image using the language knowledge base and field type knowledge base discussed above, Fig. 6; Fig 1, 160; [0053]-[0055]. Address corresponds to “location information” and all other text information extracted from the input image corresponds to “context information”. “such that …” is describing the natural effect of extracting information based on the above discussed knowledge bases and is inherently taught); 
applying the trained learning model to all documents directed to the construction project (apply the above discussed trained R-CNN learning model to all documents, Fig. 1; Abstract);
Dweik and Davis and Ast do not explicitly teach
upon completion of applying the trained learning model, storing each document in a database of documents directed to the construction project, each document being stored as annotated with its extracted location and context information.
providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language.
Epshtein teaches
upon completion of applying the trained learning model, storing each document in a database of documents directed to the construction project, each document being stored as annotated with its extracted location and context information (annotate images with extracted location and metadata information and store the images along with the annotations in a database to respond to search queries, Fig. 1; [0020]-[0024]), 
providing an interface providing access to the database of documents directed to the construction project, the interface comprising a natural language processing (NLP) that permits a user to query the database using a natural language (query 202 is constructed in a natural language, Fig. 2; [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dweik and Davis and Ast to incorporate the teachings of Epshtein to annotate image documents with location and context information extracted from the image documents and store the annotated documents in a database and provide an interface providing access to the database of documents directed to the construction project permitting a user to query the database using a natural language. Doing so would make the otherwise unavailable text information extracted from image documents available for text searches to enrich image document searches.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        

/ANHTAI V TRAN/Primary Examiner, Art Unit 2168